[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE
CT Page 6975
This defendant Radiology Association, P.C. and Carlos Badiola, M.D. move to strike the ninth and the twelfth counts of the substitute complaint. The motion raises the same issues as those raised by the defendant Bristol Hospital, which motion has been determined by this court this date. For the reasons set forth therein, a copy of which is appended hereto, the motion to strike of these defendants is denied.
L. Paul Sullivan, J.